Title: To Thomas Jefferson from Anthony Terry, 24 January 1806
From: Terry, Anthony
To: Jefferson, Thomas


                        
                            Cadiz 24th. January. 1806—
                        
                        
                     
                        
                           Extracts of Paragraphs from the Publication of Memorial to the Merchants of the U.S. trading to the
                            Mediterranean dated Cadiz 15th. August 1805. Printed in the Philadelpa. Paper.
                           Explanatory Remarks to the Extracts of said Publication.
                        
                        
                           1st. And whereas it appears there is no Consul or Agent for the United States, nor has there been for
                            Several Years past at Algeciras, except a Spaniard nominated by Mr. John Gavino of Gibraltar.
                           You certainly Know that P. Mullony was formerly appointed V. Consul at Algeciras and Mr. Yznardy with a Salary. At the beginning of this War Mr. Yznardy
                            endeavoured to find out a proper Person to go there, but no body would admit of the appointment without having a fixed
                            Salary; Mr. Yznardy wrote to the Governmt of the U.S. for instructions on this head, but as circumstances had rendered
                            absolutely necessary an Agent at Algeciras, Mr. Peter Porral born in Gibraltar possessing the English French, Italian &
                            Spanish Languages was in the mean time appointed by Capt. Charles Stewart of the U.S. Brig Siren, and to which nomination
                            Mr. Yznardy gave his full approbation, and whenever it has been necessary I have held a Correspondance with said Porral on
                            all Subjects relative to the Concerns of the Americans at that place & done in this whatever was necessary for the
                            better Security or dispatch of those Concerns—
                        
                        
                           2d. Which Office is held by a Spaniard now residing at Madrid, and who has not resided for many Years past
                            within 50. Miles of his Consulate,—
                           Mr Yznardy has been in America and received from the Government of the U.S. the honourable testimony of
                            its full approbation for his past conduct, by Confirming him in the Office of Consul for the U.S. at this place; if he is
                            now absent at Madrid, it is in order to settle some affairs with the Spanish Governmt but before his departure he had the
                            attention to acquaint his Excellency the President of the U.S. with the necessity of his Voyage to the Capital of Spain;
                            When in Cadiz he often goes to his Country House (4 miles distant
                            from this) which overlooks the Entrance of the Bay of Cadiz, and when any American Vessel arrives, either Mr. Yzn.
                            immediately repairs to the City to give his Consular attention and dispositions in the entry &a. of the Vessels, or the business of the Consulate devolves in me, and I am obliged
                            to write to him every day whatever occurs no matter how trifling.
                        
                        
                           That immense Sums have been lost, and continues daily to be brought in and Condemned.
                           The inclosed List of the American Vessels carried to Algeciras, will shew  those Condemned &
                            released.
                        
                     
                  
                        
                        
                        
                        
                        
                        
                        
                        I think Sir the above, a plain and true Statement of facts, Sufficient to proove the Malice with which the
                            Publication has been made; and it will be very easy for you Sir to Know from the Masters of Such American Vessels as have
                            Visited this Port, whether they have not experienced the utmost attention and punctuality in the direction and Care of
                            their Concerns and Persons by Mr. Yznardy, and by all those employed in his Consular Office.
                        
                            Anthony Terry
                            
                            Vice. Consul.
                        
                    